Case 1:18-cv-00819-LPS Document 96 Filed 08/03/20 Page 1 of 3 PageID #: 1673



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICTOF DELAWARE

                                                             :
Xcoal Energy & Resources,                                    :
                                                             :
               Plaintiff / Counterclaim Defendant,           :
                                                             :
       v.                                                    :      C.A. No. 18-819-LPS
                                                             :
Bluestone Energy Sales Corp.,                                :
Southern Coal Corp., and James C. Justice, II                :
                                                             :
               Defendants / Counterclaim Plaintiffs.         :
                                                             :

                                  MEMORANDUM ORDER

       Having considered the [Amended Resubmitted Proposed] Final Pretrial Order (D.I. 87)

(“PTO”) submitted by Plaintiff / Counterclaim Defendant Xcoal Energy & Resources (“Xcoal”)

and Defendants / Counterclaim Plaintiffs Bluestone Energy Sales Corp., Southern Coal Corp.,

and James C. Justice II (collectively, “Bluestone”), IT IS HEREBY ORDERED that:

       1.      Xcoal’s motions in limine (“MIL”) #1 and #2, to bar Bluestone from presenting

evidence in support of its fraud-based claims and defenses (see PTO Ex. N) and certain damages

evidence related to lost profits (see id. Ex. O), are DENIED.1

       Xcoal’s MILs are, in reality, motions for summary judgment and, as such, are not

permitted (without leave, which was not sought) under the governing scheduling order. (D.I. 17




       1
           On July 27, 2020, the Court ordered the parties to submit simultaneous letter briefs
addressing: (i) whether the Court should treat the issues raised in Xcoal’s MILs as Rule 56
summary judgment motions and resolve the issues presented in those motions, (ii) whether,
instead, the Court should deny Xcoal’s MILs on the grounds that they are not truly MILs but,
instead, are case-dispositive motions not permitted under the scheduling order (see D.I. 17 at 7),
and (iii) what impact granting the MILs would have on the upcoming trial (i.e., what would be
left for trial if the MILs were granted). (D.I. 90) The parties completed letter briefing on July
31, 2020. (See D.I. 91-94)
Case 1:18-cv-00819-LPS Document 96 Filed 08/03/20 Page 2 of 3 PageID #: 1674




at 7, ¶ 12) (“Neither party shall serve a case dispositive motion without leave of Court.”) The

purpose of a MIL is “to aid the trial process by enabling the Court to rule in advance of trial on

the relevance of certain forecasted evidence, as to issues that are definitely set for trial, without

lengthy argument at, or interruption of, the trial.” John Hopkins Univ. v. Alcon Lab., Inc., 2018

WL 4178159, at *1 (D. Del. Aug. 30, 2018). Xcoal’s motions, instead, seek judgment on

particular claims and defenses in Xcoal’s favor. (See PTO Ex. N at 1 (arguing that Bluestone’s

“fraud-based claims and defenses are barred as a matter of law, and all purported evidence

supporting the same should be precluded at trial”); id. Ex. O at 1 (arguing that Bluestone’s lost

profits “damages claims are barred, and evidence purportedly in support thereof should be

precluded”))2 “[M]otions in limine should not be used as disguised motions for summary

judgment.” Brown v. Oakland County, 2015 WL 5317194 at *2 (E.D. Mich. Sep. 10, 2015); see

also SPX Corp. v. Bartec USA, 2008 WL 3850770, at *3 (E.D. Mich. Aug. 12, 2008)

(“[M]otions in limine are not proper procedural devices for the wholesale disposition of theories

or defenses.”). Accordingly, Xcoal’s MILs are denied.3



       2
        Notably, neither motion references the Federal Rules of Evidence. See generally
Leonard v. Stemtech Health Sci., Inc., 981 F. Supp. 2d 273, 276 (D. Del. 2013) (explaining that
“court may deny a motion in limine when it lacks the necessary specificity with respect to the
evidence to be excluded.”).
       3
          In some circumstances, a district court may, sua sponte, consider issues raised in a
motion in limine under the Rule 56 summary judgment standard. See Howard Johnson Int’l v.
Cupola Enterprises, LLC, 117 F. App’x 820, 823 (3d Cir. 2004) (“[W]e do not permit a district
court to sua sponte grant summary judgment unless two key requirements are satisfied. First, the
non-moving party must be on notice that the court is contemplating granting summary judgment
against it. Second, the non-moving party must have adequate time to marshal its evidence to
show that there is a genuine issue of material fact.”). The Court will not do so here. Even
assuming the preconditions for conversion to summary judgment are present – Bluestone first
received the substance of the motions almost a year ago (there have been two trial continuances
since then) and arguably had notice (see D.I. 92 at 2) – the better course of action here is to make
a determination on the merits after considering all testimony and other evidence to be presented
at the upcoming bench trial.
                                                   2
Case 1:18-cv-00819-LPS Document 96 Filed 08/03/20 Page 3 of 3 PageID #: 1675




       2.      The Court will hear argument at tomorrow’s pretrial conference (“PTC”) on

Bluestone’s MIL #1 (PTO Ex. P), which seeks to preclude a photocopy of certain handwritten

notes under the best evidence rule (unless the parties reach an agreement on admissibility).

       3.      Having considered the issues to be tried, the rulings given in this Order, and the

fact that this trial will be conducted remotely using videoconference technology, each side will

be allocated between 10 and 11 hours for its trial presentation, with the specific amount to be

determined at the PTC.

       4.      The parties’ joint stipulation concerning the means and methods of submitting

evidence at trial (PTO Ex. I) is ADOPTED. As to the parties’ dispute on sequestration of expert

witnesses (id. at ¶ 5), the Court agrees with Xcoal that such witnesses need not be sequestered.

       5.      The parties shall be prepared to discuss at the PTC their proposal(s) for the

treatment of documents designated as confidential (see PTO at 4).




                                                     ___________________________________
 August 3, 2020                                      HONORABLE LEONARD P. STARK
 Wilmington, Delaware                                UNITED STATES DISTRICT JUDGE




                                                 3
